Citation Nr: 1241395	
Decision Date: 12/04/12    Archive Date: 12/12/12

DOCKET NO.  02-03 156	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUES

Entitlement to an increased rating for service-connected hiatal hernia with GERD, currently rated as 30 percent disabling.

(The issues of whether new and material evidence has been received to reopen the claim of entitlement to service connection for a lumbar spine disability and entitlement to service connection for a sleep disability, to include as secondary to service-connected hiatal hernia with gastroesophageal reflux (GERD), are the subject of a separate Board decision of even date herewith.)


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Young, Counsel


INTRODUCTION

The Veteran served on active duty from June 1984 to October 1984.

This matter come to the Board of Veterans' Appeals (Board) from a November 2001 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  That rating decision denied entitlement to an increased rating for a hiatal hernia with GERD.  In July 2003, the Veteran testified before the undersigned Veterans Law Judge sitting at the RO.  A copy of the hearing transcript is associated with the claims folder and has been reviewed.  In August 2004 and June 2006 the Board remanded the issue for further development.  A September 2009 Board decision denied the claim for an increased rating for hiatal hernia with GERD, and the Veteran appealed to the United States Court of Appeals for Veterans Claims (Court).  The Veteran's representative and the VA Office of General Counsel filed a Joint Motion for Remand (JMR), which was granted in a May 2010 Order by the Court.  Consistent with the JMR the issue was remanded by the Board in June 2011.  It has been returned to the Board for further appellate consideration.  In August 2012 the Veteran's representative submitted a brief in support of his claim for an increased rating for hiatal hernia with GERD, along with a waiver of initial consideration by the RO.  

The record reflects that in September 2011 the Veteran requested dependency compensation for his daughter who is attending school at a university.  This matter has not been adjudicated by the RO and is hereby REFERRED to the RO for appropriate action.


FINDING OF FACT

The Veteran's service-connected hiatal hernia with GERD is manifested by persistent recurrent epigastric distress with dysphagia, pyrosis and regurgitation productive of considerable impairment of health, but is not productive of material weight loss or moderate anemia, or other symptom combinations productive of severe impairment of health. 

CONCLUSION OF LAW

The criteria for a disability rating in excess of 30 percent for hiatal hernia with GERD have not been met.  38 U.S.C.A. §§ 1155, 5100, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 4.114, Diagnostic Code 7346 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the VCAA, the VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  

Duty to Notify

Upon receipt of a complete or substantially complete application, VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. 
§ 5103(a).  The notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

In this instance, the rating decision was issued in November 2001, just 21 days after the enactment of the VCAA and the VCAA notice letter was issued in April 2002.  Nevertheless the RO provided the Veteran with sufficient VCAA notice following the enactment of the VCAA.  Furthermore, the Veteran responded to the VCAA letter by providing additional evidence and information in support of his claim.  Specifically, the Veteran brought additional VA treatment records and general medical information regarding hiatal hernias to his July 2003 Board hearing.  

The Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claim, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  In any event, the Veteran has not demonstrated any prejudice with regard to the content of the notice.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009) (Reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination.)  See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).  

Duty to Assist

The Board finds that there has been compliance with the assistance provisions set forth in the new law and regulation.  The record includes service, private and VA medical/treatment records.  The record reflects that the Veteran has been afforded VA medical examinations therefore the requirements of 38 C.F.R. § 3.159(c)(4) have been met in that regard.  The Board notes the VA medical examinations of record are adequate for rating purposes.  Specifically, the Board notes the adequacy of the July 2011 VA examination report in that the examiner noted review of the record (including the claims file), recorded an extensive medical history as provided by the Veteran, examined the Veteran and noted all clinical findings necessary for a proper determination in this matter.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  All known and available records relevant to this issue on appeal have been obtained and associated with the Veteran's claims file; and the Veteran and his representative have not contended otherwise.  Further, the Board finds that the RO has substantially complied with the June 2011 Board remand.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West,  13 Vet. App. 141 (1999); D'Aries v. Peak, 22 Vet. App. 97 (2008).  Under these circumstances, the Board finds no further action is necessary to assist the Veteran with the claim.  VA has substantially complied with the notice and assistance requirements and substantially complied with the June 2011 remand, and the Veteran is not prejudiced by a decision on the claim at this time.

Legal Criteria, Factual Background and Analysis

The Board notes that it has thoroughly reviewed all the evidence in the claims file.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss in detail all the evidence submitted by the Veteran or in his behalf.  See Gonzales v. West, 218 F. 3d 1378, 1380 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence, and on what this evidence shows, or fails to show, on the claim.  The Veteran should not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board discuss its reasons for rejecting evidence favorable to the Veteran).

Disability evaluations are determined by the application of the Schedule for Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficiently characteristic to identify the disease and the resulting disability and above all, coordination of rating with impairment of function, will be expected in all cases.  38 C.F.R. § 4.21.  Therefore, the Board has considered the potential application of various other provisions of the regulations concerning VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disability in reaching its decision.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

However, where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods. 

Disabilities involving the digestive system are evaluated under the regulatory criteria found at 38 C.F.R. §§ 4.110- 4.114.  The Veteran's service-connected hiatal hernia with GERD has been rated by the RO as 30 percent disabling under the provisions of 38 C.F.R. § 4.114, Diagnostic Code 7346.

Under Diagnostic Code 7346, a 60 percent evaluation is warranted for symptoms of pain, vomiting, material weight loss and hematemesis or melena with moderate anemia; or other symptom combinations productive of severe impairment of health.  A 30 percent evaluation is assigned when there is evidence of persistently recurrent epigastric distress with dysphasia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain, productive of considerable impairment of health.  38 C.F.R. § 4.114, Diagnostic Code 7346.

Weight loss is a consideration in evaluating digestive system disorders.  VA regulations provide that, for purposes of evaluating conditions in 38 C.F.R. § 4.114, the term "substantial weight loss" means a loss of greater than 20 percent of the individual's baseline weight, sustained for three months or longer; and the term "minor weight loss" means a weight loss of 10 to 20 percent of the individual's baseline weight, sustained for three months or longer.  The term "inability to gain weight" means that there has been substantial weight loss with inability to regain it despite appropriate therapy.  "Baseline weight" means the average weight for the two-year-period preceding onset of the disease.  38 C.F.R. § 4.112.

The record shows that the Veteran filed a claim for an increased rating for his service-connected hiatal hernia with GERD in September 2000.  In November 2001, he underwent a VA examination.  The examiner noted that an October 2000 endoscopy showed small hiatal hernia, normal mucosa, no Barrett's seen, no ulcer, and no arteriovenous malformation seen.  The impression was small hiatal hernia and the examination was otherwise normal.  On physical examination, he was noted to be well-developed, well-nourished, and slim, weighing 154 pounds.  His abdomen was soft, no organomegaly, no CVA tenderness, and bowel sounds were normal.  The assessment was hiatal hernia with GERD.  The examiner noted moderate symptomatology consisting of eating frequent small meals, about 10 to 15 times a day, occasional regurgitation, frequent dyspepsia, and that he was currently on a protein pump inhibitor and H2 blocker.

At his July 2003 Board hearing the Veteran testified that he had shoulder and arm pain and sometimes sternum pain.  He stated that VA has associated the pain with the GERD for which he was prescribed medication.  He stated that he sometimes throws-up blood.  Tr., p. 7.  He stated that he has a problem with weight loss.  His weight goes up and down.  When he started treatment at VA he weighed 145 pounds and as of May 2003 he weighs 167.7 pounds.  He stated that every once in awhile he will notice blood in his stool because the medication will cause constipation and diarrhea.  He stated that he also had hemorrhoids so he is not sure whether the blood is associated with the GERD.  He testified that he was told that he was losing iron from the blood the he is "spitting up[.]"  Tr., p. 8.  He indicated that he has daily occurrence of GERD symptoms. Tr., p. 10.  In an August 2004 written statement, the Veteran noted that he continued to have very bad problems with the GERD and hiatal hernia.  He stated that he was vomiting blood, and had sharp pains across the abdominal area, and had pain across the shoulder and neck areas.  He also had reflux of fluid into the mouth during sleep (and any other positions), weight gain and loss, and he was only able to sleep approximately four hours daily.  He noted that food would get stuck in his throat, and at the top of his stomach; he had bloating, tremendous amounts of pain (from the mouth to the stomach), and tremendous amounts of fluids excreted daily.  He had a burning sensation and a sour taste daily.  He noted that the medication helps a little, but the problem continues to worsen, and fatigue has set in.

In a written statement dated in August 2004, the Veteran's wife noted that she has witnessed the Veteran's condition, which has gone from moderate to severe.  She noted that the Veteran has described a burning sensation, shoulder and neck pain, and the feeling of pain across his chest.  He has a bloating feeling in the stomach and a sharp pain just above the stomach.  

In March 2005, the Veteran underwent a VA examination.  He reported that since 2002 he has experienced increased GERD problems including nightly reflux and recurring heartburn.  An EGD [esophagogastroduodenoscopy] and colonoscopy performed in 2002 showed no ulcers, persistent hiatal hernia or GERD.  He reported that his daytime symptoms resolved with current treatment, but he still experiences nighttime reflux frequently, which disturbs his rest.  He reported weekly episodes of abdominal colic, nausea or vomiting, and abdominal distention, which is moderate in severity.  He experiences heartburn, upper abdomen pain or discomfort, distention, regurgitation, and difficulty swallowing, especially bread products.  He reported gnawing or burning pain which occurs several times a week at night lasting 2 to 3 hours.  The location is the substernal and esophageal.  He denied any episodes of hematemesis or melena.  He reported belching and early satiety.  His response to treatment has been characterized as fair.  His weight was recorded as 167 pounds and there was no weight change noted.  There were no signs of significant weight loss or malnutrition.  There were no signs of anemia.  His abdomen was soft, with no epigastric tenderness.  He had normal to hyperactive bowel sounds.  There was normal mucosa posterior pharynx, no irritation or inflammation.  He was well-developed, well nourished, slender in no apparent distress.  

A March 2005 upper GI showed small sliding hiatal hernia with no significant reflux.  There were minimal changes in the post bulbar area suggesting mild duodenitis.  A March 2005 CBC was essentially normal with no anemia.  The diagnoses were sliding hiatal hernia; mild duodenitis; and, GERD.  

In a July 2006 VA ambulatory outpatient care report it was noted that on June 24th the Veteran was seen at the local emergency room and given IVF upon complaints of vomiting blood and feeling like his food is "hung up."  He denied chest pain and gastrointestinal complaints.  The assessments were history of hiatal hernia with recent hemoptysis episode and mild anemia today-anemia work-up.  A July 2006 upper gastrointestinal (UGI) with esophagram + KUB revealed a small sliding hiatal hernia with reflux to the level of the thoracic inlet; and thickening of the duodenal folds, consistent with duodenitis.

In August 2006, the Veteran underwent another VA examination.  With regard to dysphagia, the Veteran had difficulty in swallowing solids.  This had been present for about two years and had been worse since January 2006.  It occurred daily at every meal.  He had no problems with liquid food or liquids that are thick, such as the consistency of yogurt.  He initially began having difficulty swallowing food such as bread, thus he had to use fluids or water to wash the bread down.  Since January 2006, he has had a problem with all types of solids with the sense of the food sticking in his lower throat at about the level of the sternal notch when he points to his throat.  He finds that he has to blend his food and wash his food down with liquids.  Sometimes the food sticks and he has to regurgitate or stick his finger down his throat or cough to expel the food that seems to be stuck in his throat.  The Veteran complained of heartburn or pyrosis since 1984.  The heartburn occurs about 25 to 30 minutes after a meal.  He has the feeling of a burning sensation beginning in his epigastric region and ascending up the midline of his chest into his throat and into his mouth.  There is a sense of burning in his throat and he has a bitter taste of acid in his mouth.  Sometimes food comes up.  Sometimes he can taste what he has just eaten.  This sometimes occurs when he is upright but it occurs mostly at night if he is lying down.  It is worse at night.  

He had esophagogastric endoscopy study in March 2006, and he was found to have a hiatus hernia and erosions in his esophagus, which are compatible with GERD.  Since 2003, he has had about 7 to 8 episodes of hematemesis.  His most recent episode occurred in June 2006.  He sought emergency room treatment, where he vomited blood with his food.  With regard to melena, he has had blood in his stool this past year and on colonoscopy he was found to have hemorrhoids.  His first blood in the stool occurred around February 2006.  He recalled no tarry stools.  He has had GERD since 1984.  It has been described with the sense of acid coming up into his throat, particularly at night.  Sometimes he regurgitates food after eating.  Particularly if he eats too much he will regurgitate.  He notes he has had about six episodes of regurgitating food since January 2006.  He has nausea and vomiting.  This began about five months to six months ago and occurs about two to three times a month.  If his food tastes bad, he will vomit.  His most recent episode was in June 2006.  When he sometimes vomits, he cannot stop, and in the June episode he became dehydrated and went to the hospital where he had IV fluids.  This may also have been the time when he had hematemesis.  He takes Phenergan suppositories for nausea and vomiting; pantoprazole for reflux; metoclopramide to help prevent reflux; and, takes Zantac at bedtime.  The examiner noted that his general state of health appears to be well in spite of his history.  He does have on CBC [complete blood count] a mild normochromic normocytic anemia with hemoglobin of 12.6 and a hematocrit of 38.4.  His nutrition appeared to be good.  His height was 72 inches.  His weight on August 25, 2006 was 167 with a BMI of 23 and a month ago in July 2006 was 168 and his BMI was also 23.  The BMI is in normal range.  

The examiner summarized the KUB and upper GI series conducted in July 2006.  The survey film of the chest and abdomen is unremarkable.  Swallowing function is normal.  There is a small sliding hiatal hernia with reflux to the level of the thoracic inlet.  There is no esophageal stricture or ulceration.  The stomach and duodenal bulb are free of acute ulceration.  There is mild thickening of the duodenal folds, consistent with duodenitis.  The impression was small sliding hiatal hernia with reflux to the level of the thoracic inlet, and thickening of the duodenal folds consistent with duodenitis.  

The examiner summarized the upper GI series conducted in March 2005 and this also showed a small sliding hiatal hernia, but this time there was no reflux.  There were changes suggesting mild duodenitis in that study.  

The examiner summarized the upper GI series conducted in August 2006.  The survey film of the abdomen is unremarkable.  Swallowing function is normal.  The sliding hiatus hernia is again noted with reflux to the level of the thoracic inlet.  There was no esophageal stricture or ulceration.  The stomach and duodenum are normal in appearance.  The impression was no appreciable change from approximately one month earlier in July 2006.  Sliding hiatal hernia with reflux but no esophageal stricture or ulceration.  A month ago, duodenitis was also noted.  In August 2006, CBC was normal with the exception of a decrease in hemoglobin and hematocrit of 12.6 and 38.4 respectively.  The normal values for these entities are 14-18, and 42-52 respectively.  The diagnoses were small sliding hiatus hernia with GERD to the level of the thoracic inlet with no obstruction; duodenitis; and, mild normochromic normocytic anemia.  

On VA respiratory examination in August 2006 it was noted that the Veteran's weight over the past month had been stable.  His height was 72 inches and on August 25 his weight was 167 pounds with a BMI [body mass index] of 23.  It was noted that on July 17, 2006 his weight was 168 with a BMI of 23.  The BMI is within the normal range, so in the last month his weight had been stable and his weight and BMI are in the normal range.  

In September 2008, the Veteran underwent another VA examination.  The examiner noted review of the claims file.  The examiner noted that the Veteran's symptoms of GERD have been probably continuous and probably symptomatic to the extent that he has been regularly followed by the gastroenterologist.  Over 28 years, he has had almost 14 to 15 EGDs performed, so he is undergoing an EGD almost every other year.  Most of the time, he has been diagnosed just with GERD and hiatal hernia.  Sometimes he has been told that he has developed some erosion in his esophagus.  In his last EGD, they also did an esophageal dilatation.  That probably says that he may have developed slight stricture in the esophagus for which he needed a dilatation because he said he was having trouble swallowing food.  The examiner asked for a positive history about having any symptoms of regurgitation of food in which he would be spitting up some blood.  He reported a history of occasionally spitting up blood.  When asked about occult blood in the stool, he was not sure that it was happening with any regularity, maybe very occasionally.  The examiner noted that an occult blood test was performed in June 2008 which was negative.  He gave a history of on and off bleeding in the rectum, but it was fresh blood on the tissue.  His last colonoscopy was performed in 2006, and at that time he reported that internal hemorrhoids were the cause for the fresh bleeding in the bowel movement.  

The Veteran reported that over the years he has been told that he is slightly anemic.  His anemia is not symptomatic, but on blood testing he had been told multiple times that he was slightly anemic, but there was no need for any treatment, including iron pills.  The examiner reviewed the claims file and cited to multiple blood tests, which reflected hemoglobin and hematocrit levels.  The examiner concluded that his blood count and hemoglobin were slightly low, which can be considered mild anemia.  The examiner noted that although he was not symptomatic, he did give a history of occasional vomiting where there was blood.  There was occasional blood in his stool, maybe occult blood, but test showed negative, but he did have frank blood in the stool, which has been reported due to internal hemorrhoids.  After reviewing the Veteran's chart, his blood tests, history of bleeding, and chronic GERD symptoms, history of bleeding from internal hemorrhoids, multiple blood tests over the last 15 years or more, and many reports showing that he has mild anemia on a constant basis, the examiner opined that his chronic mild anemia was due to his GERD and hiatal hernia and internal hemorrhoids.  

An October 2008 VA gastroenterology consult report revealed the Veteran presented for an evaluation for progressive dysphagia.  His long standing history of GERD was noted.  The Veteran stated that his acid reflux was so severe that he has lost all of his teeth.  Bites of food even dime-sized seemed to get hung in the mid-esophagus.  Liquids pass without difficulty unless they are very cold, which can cause some spasm.  There was no nausea, vomiting or pain.  His recent laboratory work revealed a normocytic anemia with borderline MCV [mean corpuscular volume]and MCH [mean corpuscular hemoglobin], possibly representing an evolving iron deficiency anemia.  The impressions were dysphagia, progressive to solids, in the known setting of recurrent esophageal stricture requiring dilation, GERD/hiatal hernia, and normocytic anemia, low normal MCV, MCH possibly representing evolving iron deficiency anemia.  In addition in October 2008 the Veteran had a VA EGD procedure.  The impressions, in pertinent part, were a hiatus hernia found, Schatzki's Ring at 38cm, normal stomach and normal second portion of the duodenum.

An April 2009 VA outpatient primary care note revealed the physician was satisfied with the results of the October 2008 EGD.  Post Schatzki's Ring dilation was noted.  It was also noted that the Veteran could eat most solid foods; there was some problems with bread.  He denied vomiting, and there was no weight loss.  The assessment was GERD/hiatal hernia/esophageal erosion/stricture, status post dilation (most recent October 2008).

In a December 2009 Baltimore VA Medical Center (VAMC) gastroenterology consult report, it was noted that the Veteran presented for an evaluation of progressive dysphagia.  His longstanding history of GERD was noted.  He denied melena, hematochezia, and change in bowel pattern.  On physical examination it was noted that he was very pleasant, well-developed, well-nourished male in no visible distress.  His abdomen was soft, nontender, nondistended with normoactive bowel sounds.  The impression was dysphagia, progressive to solids, and GERD/hiatal hernia.

A March 2010 VAMC gastroenterology note revealed the Veteran's symptoms were mainly dysphagia.  It was noted that symptom correlations for frequent regurgitations and atypical chest pains were negative.  A June 2011 VAMC primary care outpatient note revealed the Veteran reported that once again food was getting stuck in his mid-throat for the past 2 months.  No weight loss was noted.  The assessment was GERD/hiatal hernia/esophageal erosion/stricture.

In July 2011 the Veteran underwent a VA examination.  The examiner noted review of the claims file.  It was noted that the Veteran had been having problems with swallowing, especially solid foods of more than three years duration.  He had epigastric cramps and pain in midsternum, especially when food did not go down right away to the stomach.  He had no history of frank hematemesis or melena.  He had reflux or regurgitation of food up his throat periodically, mostly, the content was gastric acid mixed with food.  He had a history of nausea and episodic vomiting.  It was noted that his general state of health was good; nutrition was good, although he lost five pounds in one year's time.  His weight was 163 pounds.  There were no signs of clinical anemia, but on laboratory data his hemoglobin count was 12.5 and it was normocytic in nature.  He was taking iron medications.  The examiner indicated that the disability had no effect on the Veteran's occupation or activities of daily living.  The diagnoses were GERD, hiatal hernia and the presence of Schatzki ring which causes symptoms of esophageal stricture status post esophageal dilation done twice already.  

The examiner commented that the objective evidence that the Veteran suffers from pain is that he has midsternal pain due to motility problem in the esophagus.  Most often he has esophageal strictures where food does not go to the stomach normally.  Because of this finding, he suffers from midsternal pain, and his primary care physician prescribed medication for pain.  He has definite symptoms of reflux or regurgitation of gastric material to his throat, especially in the supine position as evidenced by the speech pathology report and as evidenced by the barium swallow.  His mild anemia is nutritional in type, meaning that because of inadequate intake of nutrients due to his swallowing problem, he developed signs of nutritional anemia based on the CBC findings.  There was no history of frank melena or hematemesis.

The Board notes that in addition to the VA examination reports which are summarized hereinabove, the Board has reviewed the entirety of the Veteran's voluminous private and VA treatment records, pertaining to his hiatal hernia with GERD.  The Board also notes review of the Veteran's testimony before the Board in July 2003, the lay statements submitted from the Veteran and his wife in support of his claim, and the articles pertaining to GERD, to include the November 2003 article from the Cleveland Clinic Journal of Medicine, entitled 'GERD pathogenesis, pathophysiology and clinical manifestations'.  

In the May 2010 JMR the Veteran's representative argued that the Board's (September 2009 decision) findings appear to indicate that the Board found that the Veteran's disability picture met some, but not all, of the criteria for a 60 percent disability rating.  The parties to the JMR agreed that such findings raise the possibility of the application of 38 C.F.R. §§ 4.7 and 4.21.  In addition, the parties noted that the Board did not discuss evidence that may demonstrate symptoms that are listed in the 60 percent criteria.  Specifically, the Board did not discuss the Veteran's August 21, 2004, written statement, in which he stated that he had sharp pains in his abdominal area, he had gained and lost weight, and that he vomited blood.

With respect to the application of 38 C.F.R. §§ 4.7, and 4.21, the Board finds that the Veteran's symptoms as shown in the record by subjective complaints and objective findings do not approximate disability picture contemplated by the criteria for the higher 60 percent rating.  Under Diagnostic Code 7346, a 60 percent evaluation is warranted for symptoms of pain, vomiting, material weight loss and hematemesis or melena with moderate anemia; or other symptom combinations productive of severe impairment of health.  

The evidence reflects that the Veteran has complained of pain, vomiting, and hematemesis, due to GERD.  In his August 2004 statement he described having sharp pains in his abdominal area.  He also noted that he had gained and lost weight and that he vomits blood.  The Board acknowledges that these are factors for consideration in a 60 percent schedular rating under DC 7346.  However, there is no demonstration of material weight loss, melena, moderate anemia or symptom combinations productive of severe impairment of health supported in the evidence of record.  

The medical records document that at the time of the November 2001 VA examination the Veteran's weight was 154 pounds.  In a January 2003 VA medical report he denied having any weight loss, in March 2006 his weight was reflected as 168 pounds, an April 2006 VA outpatient treatment report indicates he had no weight loss, and in August 2006 his weight was reflected as 167 pounds.  In June 2008 he denied any constitutional symptoms such as unexplained weight gain or loss, and an April 2009 outpatient treatment report indicates he had no weight loss.  On July 2011 VA examination, his weight was 163 pounds.  These medical/treatment records on file reflect a fluctuation of weight in the 150's and 160's, and also reflect that the Veteran had actually gained weight over the years.  This provides highly probative evidence against a claim that the Veteran's service-connected hiatal hernia with GERD caused material weight loss.  While the Veteran has had some weight loss during this appeal period, the record does not reflect any consistent weight loss.  Overall, the Veteran has not experienced "material weight loss" during the appeal period.  A review of the Veteran's weight (as cited above) clearly indicates to the Board that the Veteran's weight has remained relatively stable, greatly undermining the Veteran's contention regarding weight loss associated with the service connected disability.

Furthermore, the evidence of record also does not reflect that the Veteran has moderate anemia, as required under the diagnostic criteria for a 60 percent disability rating.  The Veteran has repeatedly denied experiencing symptoms of melena.  It seems some rectal bleeding may be due to hemorrhoids.  As detailed, the September 2008 VA examiner reviewed the entire medical evidence of record and specifically determined that the Veteran had mild anemia, and stated that such anemia was due to his hiatal hernia with GERD, and his nonservice-connected hemorrhoids.  The July 2011 VA examiner noted that the Veteran's mild anemia was nutritional in type, because of inadequate intake of nutrients due to his swallowing problem.  The Veteran developed signs of nutritional anemia based on the CBC findings.  Further, there was no history of frank melena.  The Board emphasizes that the higher 60 percent rating requires symptoms productive of moderate anemia.  The Veteran's anemia levels have never been characterized as moderate (only mild).  

The evidence of record also does not reflect that the Veteran has symptom combinations productive of severe impairment of health.  While it is clear that the Veteran suffers chronic symptoms related to his hiatal hernia with GERD, including dysphagia and pyrosis on a daily basis, and has also experienced occasionally vomiting, as well as subjective complaints of pain, bloating, and fatigue, the evidence of record does not reflect severe impairment of health.  In fact, none of the VA examiners have characterized the Veteran's health as severely impaired due to his hiatal hernia with GERD.  His nutrition has been characterized as good.  As detailed, the August 2006 VA examiner stated that his general state of health appeared to be well in spite of his history and symptomatology.  In a December 2009 VAMC gastroenterology consult report it was noted that the Veteran was well-developed and well-nourished.  On July 2011 VA examination the examiner noted that the Veteran's general state of health was good and his nutrition was good.  This was based on his weight of 163 (consistent with his history of weight and loss ranging from the 150's to 160's), his response to treatment for his gastrointestinal symptoms, and the speech pathology evaluation that showed he essentially had normal pharyngeal swallowing of trace materials.  There is no medical opinion of severe impairment of health due to GERD and significant evidence (as cited above) essentially indicates the minimal to moderate nature of symptoms associated with the service-connected disability.  In fact, the examiner was of the opinion that there was no effect on the Veteran's occupation or activities of daily living.  Thus, based on review of the subjective complaints of the Veteran, and the objective evidence of record, the Board is unable to determine that the Veteran's disability picture more nearly approximates the criteria for a 60 percent disability rating.  

In sum, the Veteran's contentions regarding the status of his health associated with this disability are simply not supported by objective testing and the examinations cited above.  The Board recognizes that there is considerable impairment resulting from the Veteran's disability.  However, the level of disability is persuasively shown to be contemplated by the current 30 percent rating.  In so deciding, the Board has accepted the Veteran's report of GERD symptoms such as recurrent epigastric distress with dysphagia, pyrosis, and regurgitation as credible evidence supporting the claim.  However, with respect to findings such as material weight loss, melena, moderate anemia and symptom combination productive of severe impairment of health, the Board places greater probative value on the clinical findings of record which are recorded by physicians having greater expertise and training than the Veteran in evaluating his hiatal hernia with GERD disability.  Objective testing and treatment records affirmatively provide evidence against this claim.  

The Board stresses that it has carefully considered the provisions of 38 C.F.R. § 4.7.  However, it is highly significant in the Board's view that the Veteran's disability has not resulted in severe impairment of health.  The Veteran has certainly been burdened by the disability for many years and has undergone numerous diagnostic tests.  Nevertheless, the medical evidence persuasively argues against a finding of severe impairment of health.  The Board is simply unable to conclude that the disability picture more nearly approximates the disability picture contemplated by the criteria for a 60 percent rating. 

The assignment of an extra-schedular rating was considered in this case under 38 C.F.R. § 3.321(b)(1); however, the evidence in this case shows that the impairment associated with the service-connected disability at issue fits squarely within the schedular rating criteria.  Extraschedular consideration is therefore not appropriate.  At any rate, the record contains no objective evidence that the Veteran's hiatal hernia with GERD has resulted in marked interference with earning capacity or employment beyond that interference contemplated by the assigned evaluation, or has necessitated frequent periods of hospitalization.  The Board acknowledges that the Veteran has sought emergency treatment related to vomiting blood; however, such cannot be characterized as frequent periods of hospitalization.  Accordingly, the Board finds that 38 C.F.R. § 3.321 is inapplicable.

Finally, the Court has held that, when evidence of unemployability is presented, the issue of whether a total compensation rating based on individual unemployability (TDIU) will be assigned, and should be handled during the determination of the initial disability rating assigned at the time disabilities are determined to be service connected.  See Rice v. Shinseki, 22 Vet. App. 447, 452-53 (2009).  In Rice, the Court determined that there is no freestanding claim for a TDIU rating.  Id. at 451.  

In the instant case, the Veteran raised the issue of a TDIU rating based on allegedly being permanently disabled due to his service-connected hiatal hernia with GERD and a nonservice-connected back disorder; however, it was separately denied by the RO in December 1998, and it does not appear that an appeal was perfected as to the matter.  See Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001).  There is no other objective evidence of unemployability due to the Veteran's service-connected disability.  In fact, on July 2011 VA examination it was noted that the effect on occupation by the service-connected hiatal hernia with GERD was none.

For the reasons and bases expressed above, the Board has concluded that the preponderance of the evidence is against entitlement to a disability rating in excess of 30 percent for hiatal hernia with GERD. 


ORDER

Entitlement to an increased rating in excess of 30 percent for the service-connected hiatal hernia with GERD is not warranted.  The appeal is denied.



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


